IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN THE INTEREST OF: D.R., A MINOR           : No. 296 WAL 2019
                                            :
PETITION OF: FAYETTE COUNTY                 : Petition for Allowance of Appeal from
CHILDREN AND YOUTH SERVICES                 : the Order of the Superior Court


IN THE INTEREST OF: A.R., A MINOR           : No. 297 WAL 2019
                                            :
 PETITION OF: FAYETTE COUNTY                : Petition for Allowance of Appeal from
 CHILDREN AND YOUTH SERVICES                : the Order of the Superior Court


IN THE INTEREST OF: G.R., A MINOR           : No. 298 WAL 2019
                                            :
 PETITION OF: FAYETTE COUNTY                : Petition for Allowance of Appeal from
 CHILDREN AND YOUTH SERVICES                : the Order of the Superior Court


IN THE INTEREST OF: R.R., A MINOR           : No. 299 WAL 2019
                                            :
PETITION OF: FAYETTE COUNTY                 : Petition for Allowance of Appeal from
CHILDREN AND YOUTH SERVICES                 : the Order of the Superior Court


IN THE INTEREST OF: C.R., A MINOR           : No. 300 WAL 2019
                                            :
PETITION OF: FAYETTE COUNTY                 : Petition for Allowance of Appeal from
CHILDREN AND YOUTH SERVICES                 : the Order of the Superior Court



                                       ORDER
PER CURIAM

      AND NOW, this 18th day of October, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner is:

             Whether the Superior Court erred on an issue of first impression and
             substantial public importance by vacating and remanding the trial court’s
             order requiring parents to provide a urine sample for drug testing in an
             investigation relating to allegations of drug usage by one of the parents.